            Case 3:19-cv-06025-BJR Document 100 Filed 03/29/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
11                                      AT TACOMA

12   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
13                                              DECLARATION OF CRAIG REYNOLDS
14               Plaintiff,
15         v.
16   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
17
                 Defendant.
18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF CRAIG REYNOLDS                   BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR               1              One Convention Place, Suite 1400
                                                                 701 Pike Street
                                                            Seattle, WA 98101-3927
              Case 3:19-cv-06025-BJR Document 100 Filed 03/29/21 Page 2 of 3




 1   I, Craig Reynolds, have personal knowledge of the information below and declare as follows:

 2          1.      I am over the age of 18. I am competent to testify. I make this Declaration based

 3   upon personal knowledge.

 4          2.      I co-manage Milliman’s Seattle life insurance consulting practice and work

 5   primarily on assisting clients with development, analysis, and validation of long-term financial

 6   forecasts on a statutory and U.S. GAAP basis. Such forecasts are often used for product pricing,

 7   principles-based valuation or capital determination, risk management, statutory and GAAP

 8   projections and valuation, business planning, mergers and acquisitions, cash-flow testing, or

 9   litigation support. In recent years, most of my work has focused on designing, validating, and using

10   such corporate models for asset-liability management, financial reporting, and business planning.

11   I have also worked with companies to implement efficient stochastic pricing, reporting and

12   valuation, and stochastic reserve and capital models. I have been involved in numerous major

13   reinsurance and international merger and acquisition assignments, including post-purchase

14   implementation of new financial reporting processes. I have extensive experience with pricing and

15   modeling of many product types, including Universal Life, Traditional Life, and Variable, Fixed,

16   and Indexed Annuities. I have served as an expert witness and supported experts in matters

17   involving actuarial analysis.

18          3.      Attached as Exhibit A is a true and correct copy of the March 29, 2021 report and

19   attachments that I prepared for the purposes of offering opinions in this matter. My report and its

20   attachments contain the bases for my opinions as well as my qualifications. The statements in the

21   report are true and correct to the best of my knowledge.

22          I declare under the penalty of perjury under the laws of the United States of America that

23   the foregoing is true and correct.

24          Executed this 29th of March, 2021 in Lopez Island, WA.

25

26

27

28    DECLARATION OF CRAIG REYNOLDS                               BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                      2                    One Convention Place, Suite 1400
                                                                               701 Pike Street
                                                                          Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 100 Filed 03/29/21 Page 3 of 3




 1

 2

 3                                          Craig W. Reynolds, FSA, MAAA
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF CRAIG REYNOLDS                 BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR            3               One Convention Place, Suite 1400
                                                               701 Pike Street
                                                          Seattle, WA 98101-3927
